Mackenzie, P.J.
The prosecutor appeals as of right from the trial court’s order dismissing the charge against defendant of delivery of less than 50 grams of a mixture containing a controlled substance, cocaine, MCL 333.7401(2)(a)(iv); MSA 14.15(7401)(2)(a)(iv). The alleged offense occurred *815on or about October 21, 1981, in the City of Parchment, Michigan. Prior to trial, defendant moved for a hearing on his defense of entrapment pursuant to People v Turner, 390 Mich 7; 210 NW2d 336 (1973). The facts adduced at that hearing were as follows.
In September and October, 1981, Dale Carpenter, a Kalamazoo City Police Officer and the complainant herein, was working undercover in the investigation of controlled substance offenses. The investigation had focused on defendant’s girlfriend, among others. Carpenter met defendant’s girlfriend for the first time on September 28, 1981. On that day, Carpenter went to the residence she shared with defendant in Kalamazoo and purchased from her a small amount of LSD. Defendant witnessed this transaction. On the following day, Carpenter returned to the Kalamazoo residence to purchase some LSD from another acquaintance of défendant. While there, Carpenter purchased one ounce of marijuana from defendant.
Sometime before October 21, 1983, defendant and his girlfriend moved from the City of Kalamazoo to the City of Parchment, Michigan. At approximately 6:45 p.m. on October 21, 1981, Carpenter called defendant’s girlfriend in reference to purchasing some cocaine. About 8:30 p.m. that same night, defendant called Carpenter and advised Carpenter that he could purchase a gram of cocaine from him. Carpenter then drove to defendant’s Parchment apartment and gave defendant $105. Defendant left the apartment and later returned with a packet suspected to contain cocaine, which he gave to Carpenter. Defendant was not arrested until several months later in March of 1982.
The trial court questioned Carpenter regarding *816his authority to operate in the City of Parchment. It is undisputed that the undercover operations were not in conjunction with the Parchment Police Department, the Kalamazoo County Sheriffs Department, or the Michigan State Police. The trial judge stated that he was not aware of any authority permitting an officer to operate outside his jurisdiction when such operation is not in conjunction with another law enforcement agency. The trial judge concluded that the actions of Officer Carpenter were without legal sanction and sua sponte dismissed the complaint against defendant.
Under MCL 764.2a; MSA 28.861(1):
"A peace officer of a county, city, village, or township of this state may exercise authority and powers outside his own county, city, village, or township, when he is enforcing the laws of this state in conjunction with the Michigan state police, or in conjunction with a peace officer of the county, city, village, or township in which he may be, the same as if he were in his own county, city, village, or township.”
While admitting that Officer Carpenter’s undercover purchase of cocaine from defendant in Parchment was not in conjunction with or authorized by any other law enforcement agency as required by the above statute, the prosecution relies on the "hot pursuit” exception found in MCL 117.34; MSA 5.2114, which provides as follows:
"When any person has committed or is suspected of having committed any crime or misdemeanor within a city, or has escaped from any city prison, the police officers of the city shall have the same right to pursue, arrest and detain such person without the city limits as the sheriff of the county.”
*817We find this statute inapplicable to the facts of the present case. When Officer Carpenter entered the City of Parchment, he did not do so in order to arrest defendant for any crime defendant had or was suspected of having committed. Rather, the offense with which defendant was charged had not yet occurred. Also, the fact that approximately one month earlier defendant had allegedly sold marijuana to Carpenter in Kalamazoo was not the reason for Carpenter’s entry into Parchment, as evidenced by the fact that Carpenter did not arrest defendant for this alleged sale of marijuana.
The prosecution next argues that, even if Officer Carpenter were acting outside his statutory authority as a police officer, dismissal was not the proper remedy because Carpenter still has the statutory authority as a citizen to swear to the factual allegations of the complaint against defendant and to testify at defendant’s preliminary examination to support a finding of probable cause. MCL 764.1a, 766.13; MSA 28.860(1), 28.931. However, the flaw in this argument is that it overlooks the fact that the sole basis on which Carpenter might act as the complaining witness is his undercover drug purchase from defendant, and Carpenter had neither authority as a police officer nor as a private citizen to engage in this illegal drug transaction.
The prosecution also relies on People v Bashans, 80 Mich App 702; 265 NW2d 170 (1978), and People v Burdo, 56 Mich App 48; 223 NW2d 358 (1974), in support of its assertion that the court erred in dismissing the charge against defendant. However, those cases are distinguishable. In Bash-ans, supra, pp 712-713, this Court held that even though the police officers in arresting the defendant in another jurisdiction were acting outside *818their police authority under MCL 764.2a; MSA 28.861(1) the arrest, nevertheless, was not unlawful because the officers had statutory authority as citizens to arrest the defendant under MCL 764.16; MSA 28.875. In the present case, the question is not whether Officer Carpenter had authority to arrest defendant (indeed, defendant’s arrest did not occur in Parchment), but rather whether he had authority to engage in the drug transaction which formed the basis of the offense charged against defendant. We have already determined that Carpenter did not have such authority as a police officer, and clearly the statutory authority of a citizen to make an arrest does not allow citizens to engage in illegal drug transactions in order to make an arrest.
In People v Burdo, supra, this Court held that, even though a police officer lacked statutory authority to arrest the defendant, the statutory violation did not require suppression of evidence seized as a result of the arrest since the arrest was not constitutionally invalid and thus the exclusionary rule was inapplicable. The instant case presents the altogether different issue of whether a defendant may be prosecuted for an offense based on an illegal transaction with a police officer who had no authority, either as a police officer or a citizen, to engage in the illegal transaction.
We hold that the trial court did not err in dismissing the charge against defendant and that dismissal is the proper remedy where a defendant is charged with an offense based on a drug transaction with a police officer who acted outside his jurisdiction and without statutory authority. We find Officer Carpenter’s drug purchase from defendant without having statutory authority to do so is analogous to entrapment activities by police officers, for which the remedy is dismissal of charges *819against the defendant, People v D’Angelo, 401 Mich 167, 179; 257 NW2d 655 (1977). Like entrapment, Officer Carpenter’s engagement in an illegal drug transaction without statutory authority tainted the law enforcement process; and, in order to deter such police misconduct and to protect the integrity of the judicial process, dismissal of the charge against defendant which arose out of that unauthorized police activity is warranted. See People v D’Angelo, supra, pp 174, 179.
Affirmed.
T. C. Megargle, J., concurred.